DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 11/02/2021.  Claims 1, 5, 22, 23 and 31 have been amended and claims 39 and 40 added.  Claims 1-10 and 22-34 and 37-40 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 11/02/2021, with respect to the outstanding objections to the Specification and Drawings have been fully considered and are persuasive.  The outstanding objections to the Specification and Drawings have been withdrawn. 
Applicant’s arguments, see the Remarks, filed 11/02/2021, with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 112 have been withdrawn.
Applicant’s arguments with respect to claim(s) 1-10, 22-30 and 37-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, 22, 23, 25-30 and 37-40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Anthony D. Wondka, US 2005/0066976.
Regarding claim 1, Wondka discloses a nosepiece for respiratory therapy (30 in Figure 4, as per Paragraphs 82 and 96), the nosepiece comprising a first lumen (the right assembly of tube 37 and sealing member 46 as per Paragraph 89)  having an outer surface (the outer surface of the tubular form of 37 visible in Figure 4), the first lumen comprising a first inlet (the end of 37 joining 33) end to receive a first flow of breathing gas (ventilation gas as per Paragraph 82 as delivered by the right unit of 33 to 37), a first outlet end (the right unit of 46) to deliver the first flow (delivery to the nostrils as per Paragraph 82 by way of the right unit of 46), and a first bend (the bend of 37 depicted between the region below 100 and 37 at 100) between the first inlet end (vertically between the first ends as depicted) and the first outlet end; a second lumen (the left assembly of tube 37 and sealing member 46 as per Paragraph 89) having an outer surface (the outer surface of the tubular form of 37 visible in Figure 4), the second lumen comprising a second inlet end  (the end of 37 joining 33) to receive a second flow of breathing gas (ventilation gas as per Paragraph 82 as delivered by the left unit of 33 to 37), a second outlet end (the left unit of 46) to deliver the second flow (delivery to the nostrils as per Paragraph 82 by way of the left unit of 46), and a second bend  (the bend of 37 depicted between the region below 100 and 37 at 100) between the second inlet end and the second outlet end (vertically between the second ends as depicted); and a hollow bridge (66, as in the embodiment of Figure 8D, as per Paragraph 108, hollow by way of the recited groove) entirely confined between the first lumen and the second lumen (as depicted in Figures 4 and 8D.  It is noted that the fluidly communicating embodiment of Figure 9 is a separate embodiment of Wondka and is not looked to herein to meet the claimed features), the bridge having at least one opening (that of the recited groove of Paragraph 108 whereby the recited tongue enters the groove) and separating the first lumen and the second lumen  (interposed there-between as shown in 
Regarding claim 2, the bridge attaches to the outer surface of the first lumen at the first bend (as depicted of 66 in Figure 4, joining 37 at the lower extreme of 100) and the outer surface of the second lumen at the second bend (as depicted of 66 in Figure 4, joining 37 at the lower extreme of 100).
Regarding claim 3, an internal diameter of the first lumen (the internal diameter of the lumen of the tubular form of 37 between 33 and 46)  tapers toward the first outlet end (increasing in region 100 as depicted in Figure 4 and at 222 in Figure 14E as per Paragraph 118), and wherein an internal diameter of the second lumen (the internal diameter of the lumen of the tubular form of 37 between 33 and 46) tapers toward the second outlet end (increasing in region 100 as depicted in Figure 4 and at 222 in Figure 14E as per Paragraph 118).
Regarding claim 4, an internal diameter of the first inlet end (that of 37, by way of being a subcomponent of 32 as per Paragraphs 89 and 102) is greater than an internal diameter of the first outlet end (at lumen 304 of 46 as in the embodiment of Figure 18A wherein the nostril seal dilates resulting in reduced diameter at 302 as depicted), and wherein an internal diameter of the second inlet end  (that of 37, by way of being a subcomponent of 32 as per Paragraphs 89 and 102) is greater than an 
Regarding claim 5, a material (that of 37 as per Paragraph 101) of the outer surface of the first lumen and the outer surface of the second lumen comprises polyvinyl chloride (PVC) (recited in paragraph 101).
Regarding claim 6, the bridge comprises a first opening (the interior of the recited groove of Paragraph 108 whereby the recited tongue enters the groove) along (extending from left-to-right as depicted, in Figure 8D for receipt and translational movement of the tongue thus along the lower surface of the portion forming the groove) a base of the bridge (the lower surface as depicted in Figure 8D, the opening being disposed along and appreciably proximal said surface).
Regarding claim 7, the first opening is configured (being shaped as depicted and not preventing fluid coupling of the gas supply of Paragraph 64) to allow a medical device (the gas supply of Paragraph 64, coupled by way of hose 64) to be coupled to the nosepiece.
Regarding claim 9, said bridge is collapsible (having an adjustment feature as per Paragraph 108, the feature being a tongue and groove in the embodiment of Figure 108 thus collapsible in the sense of being capable of being contracted from a more elongated to less-elongated configuration).
Regarding claim 10, said nosepiece further comprises a source of breathing gas (hose 64 as per Paragraph 83) connected to the first inlet end and the second inlet end (connected by way of 61 and 35).

Regarding claim 22, Wondka discloses a system for respiratory therapy (the assembly of gas supply hose 64 and interface 30 in Figures 1 and 4, as per Paragraphs  82, 83 and 96) comprising a nosepiece portion (the portion of 30 above 33 as depicted in Figure 4) the nosepiece comprising a first lumen (the right assembly of tube 37 and sealing member 46 as per Paragraph 89)  having an outer 
Regarding claim 23, the bridge attaches to the outer surface of the first lumen at the first bend (as depicted of 66 in Figure 4, joining 37 at the lower extreme of 100) and the outer surface of the second lumen at the second bend (as depicted of 66 in Figure 4, joining 37 at the lower extreme of 100).
Regarding claim 25, the third lumen and the nosepiece define a constant diameter flow path for the first flow of breathing gas from the inlet end of the third lumen to the outlet end of the first lumen (having the numeric internal diameter of Paragraph 102); and wherein the fourth lumen and the nosepiece portion define a constant diameter flow path for the second flow of breathing gas from the inlet end of the fourth lumen to the outlet end of the second lumen (having the numeric internal diameter of Paragraph 102).
Regarding claim 26, the first inlet end of the first lumen is adapted to be connected to the outlet end of the third lumen without constricting the internal diameter of the third lumen (32, effectively an assembly of 35, 33 and 37 as per Paragraph 89 having the numeric internal diameter of Paragraph 102); 
Regarding claim 27, a material (that of 37 as per Paragraph 101) of the outer surface of the first lumen and the outer surface of the second lumen comprises polyvinyl chloride (PVC) (recited in paragraph 101).
Regarding claim 28, the bridge comprises a first opening (the interior of the recited groove of Paragraph 108 whereby the recited tongue enters the groove) along (extending from left-to-right as depicted, in Figure 8D for receipt and translational movement of the tongue thus along the lower surface of the portion forming the groove) a base of the bridge (the lower surface as depicted in Figure 8D, the opening being disposed along and appreciably proximal said surface).
Regarding claim 29, the first opening is configured (being shaped as depicted and not preventing fluid coupling of the gas supply of Paragraph 64) to allow a medical device (the gas supply of Paragraph 64, coupled by way of hose 64) to be coupled to the nosepiece.
Regarding claim 30, being fully capable of allowing coupling of a medical device by way of hose 64 as per Paragraph 83, said opening is configured to allow a nebulizer to be coupled via said hose. 
Regarding claim 37, the first lumen has a first constant internal diameter between the first inlet end and the first outlet end (having the numeric internal diameter of 32 in Paragraph 102, 32 being an assembly of 35, 33 and 37 as per Paragraph 89), and wherein the second lumen has a second constant internal diameter between the second inlet end and the second outlet end (having the numeric internal diameter of 32 in Paragraph 102, 32 being an assembly of 35, 33 and 37 as per Paragraph 89).
Regarding claim 38, the first lumen and the second lumen define smooth bore gas paths (having the numeric internal diameter of 32 in Paragraph 102, 32 being an assembly of 35, 33 and 37 as per Paragraph 89).
Regarding claim 39, the first opening along the base of the bridge is rectangular-shaped (as depicted in Figure 8D, and being an opening of a groove corresponding to a tongue as per Paragraph 108).
Regarding claim 40, the first opening is an opening of a cavity formed by four walls (being rectangular as depicted in Figure 8D, and being an opening of a groove corresponding to a tongue as per Paragraph 108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka as applied to claim 7 above, and further in view of Ivri et al., US 2005/0229928. Being fully capable of allowing coupling of a medical device by way of hose 64 as per Paragraph 83, said opening appears to be configured to allow a nebulizer to be coupled via said hose however Wondka does not expressly disclose a nebulizer.
Ivri teaches connection of a nebulizer (7 in Figure 1 as per Paragraph 30) to a patient interface device (6, alternately a nasal cannula as per Paragraph 17 thus similar to Wondka) by way of coupling to a hose (tube 3) similar to the hose of Wondka by way of being a hose for coupling to a for supply of breathing gas (2 in Ivri)
Ivri is analogous art as it is from the field of nasal cannulae and breathing gas circuits.  Therefore, in view of Ivri it would have been obvious to one of ordinary skill in the art prior to the filing .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka as applied to claim 22 above, and further in view of Cortez et al., US 2008/0121230. Wondka does not disclose said system wherein the breathing gas is humidified and heated.  
Cortez discloses a nasal cannula system (Figure 1 as per Paragraph 33) comprising a humidifier (as per Paragraph 35) wherein breathing gas delivered to a patient is heated and humidified (as per the Abstract of Cortez).
Cortez is analogous art as it is from the field of nasal cannulae.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the system of Wondka to comprise a humidifier and accordingly to deliver breathing gas that is humidified and heated as taught by Cortez.  It would have been obvious to do so for the purpose, of preventing irritation resultant from delivery of dry air (as per Paragraph 2 of Cortez).

Allowable Subject Matter
Claims 31-34 are allowed.
Claims 31-34 remain allowable over the prior art as detailed in the Action of 06/03/2021, the outstanding issue of indefiniteness under 35 USC 112(b) being obviated by the Amendment of 11/02/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785